Exhibit Rogers Reports Fourth Quarter 2008 Financial and Operating Results Fourth Quarter Consolidated Revenue Grows 9% to $2.9 Billion; Adjusted Operating Profit Grows 1% to $968 Million as Strong Double-Digit Operating Profit Growth at Cable is Partially Offset by Acquisition and Retention Costs From Successful Smartphone Campaign at Wireless and Advertising Revenue Declines at Media; Wireless Generates Further Improvements in ARPU and Churn, While Cable Drives Continued Year-Over-Year Margin Expansion; Consolidated Net Loss Reflects Non-Cash Impairment Charge Relating to Conventional Television Assets of $294 Million Resulting from Recessionary Declines in Advertising Revenues; Rogers Board Approves 16% Increase in Annual Dividend and Renewal of $300 Million Share Repurchase Program for 2009 TORONTO (February 18, 2009) - Rogers Communications Inc. today announced its consolidated financial and operating results for the three and twelve months ended December 31, 2008. Financial highlights are as follows: Three months ended December 31, Twelve months ended December 31, (In millions of dollars, except per share amounts) 2008 2007 % Chg 2008 2007 % Chg Operating revenue $ 2,941 $ 2,687 9 $ 11,335 $ 10,123 12 Operating profit(1) 902 884 2 4,078 3,099 32 Net income (loss) (138 ) 254 n/m 1,002 637 57 Net income (loss) per share: Basic $ (0.22 ) $ 0.40 n/m $ 1.57 $ 1.00 57 Diluted (0.22 ) 0.40 n/m 1.57 0.99 59 As adjusted:(2) Operating profit(1) $ 968 $ 957 1 $ 4,060 $ 3,703 10 Net income 164 302 (46 ) 1,260 1,066 18 Net income per share: Basic $ 0.26 $ 0.47 (45 ) $ 1.98 $ 1.67 19 Diluted 0.26 0.47 (45 ) 1.98 1.66 19 (1) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period” for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the section entitled “Key Performance Indicators and Non-GAAP Measures”. (2) For details on the determination of the ‘as adjusted’ amounts, which are non-GAAP measures, see the sections entitled “Supplementary Information” and “Key Performance Indicators and Non-GAAP Measures”. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) the impact of a one-time non-cash charge related to the introduction of a cash settlement feature for employee stock options; (ii) stock-based compensation (recovery) expense; (iii) integration and restructuring expenses; (iv) the impact of a one-time charge resulting from the renegotiation of an Internet-related services agreement; (v) an adjustment for Canadian Radio-television and Telecommunications Commission (“CRTC”) Part II fees related to prior periods; and (vi) in respect of net income and net income per share, debt issuance costs, loss on repayment of long-term debt, impairment losses on goodwill, intangible assets and other long-term assets and the related income tax impact of the above amounts. n/m: not meaningful. Rogers Communications Inc. 1 Fourth Quarter 2008 Earnings Press Release Highlights of the fourth quarter of 2008 include the following: • Generated growth in quarterly revenue of 9%, while adjusted operating profit grew 1% to $968 million as strong double-digit operating profit growth at Cable is partially offset by acquisition and retention costs from the successful smartphone campaign at Wireless and advertising revenue declines at Media. • Wireless subscriber net additions totalled 199,000, with higher-value postpaid net additions of 158,000. Postpaid monthly ARPU (average revenue per user) increased 2% year-over-year to $74.71, driven in part by the 36% growth in data revenue to $262 million, representing approximately 18% of network revenue, while churn was further reduced to 1.12%. • Wireless activated more than 400,000 smartphone devices during the quarter. Approximately 40% of these activations were to subscribers new to Wireless with the other 60% being to existing Wireless subscribers who upgraded devices, committed to new term contracts, and in most cases attached both voice and monthly data packages which generate considerably above average ARPU. The results of this successful smartphone campaign drove significantly higher acquisition and retention costs at Wireless. • Wireless unveiled even faster speeds on its 3.5G next generation HSPA network, with 7.2 Mbps speeds now available from coast-to-coast to more than 75% of the Canadian population. Rogers' 3.5G network ranks amongst the fastest mobile networks anywhere in the world and allows customers to communicate in innovative ways with mobile multimedia, download large files ultra-fast and utilize Internet speeds on the go that are similar to a standard broadband connection. • Fido launched new branding and a suite of straightforward 'all-in' plans aimed at the value oriented consumer segment that include usage alerts, easy price plan switching and the option of no term contract. • Cable’s Internet subscriber base grew during the quarter by 19,000 to 1.6 million, and digital cable households increased by 61,000 to reach 1.6 million, of which more than 568,000 households now receive high-definition television (“HDTV”) services. • Cable ended the quarter with 840,000 residential voice-over-cable telephony lines, reflecting net additions of 40,000 lines for the quarter. This brings the total penetration of cable telephony lines to 36% of basic cable subscribers, up from 29% at December 31, 2007. • Rogers recorded non-cash impairment losses on goodwill, intangible assets and other long-term assets totalling $294 million related to its conventional television business to adjust its carrying value to reflect a lower assessment of fair value amidst recent recessionary declines in advertising revenues. • At December 31, 2008 Rogers had approximately $1.8 billion in available credit under its $2.4 billion committed bank credit facility that matures in July 2013. This liquidity position is also enhanced by the fact that our earliest scheduled debt maturity is in May 2011. This financial position provides us with substantial liquidity and flexibility. Rogers Communications Inc. 2 Fourth Quarter 2008 Earnings Press Release • Rogers also announced today that its Board of Directors has approved a 16% increase in the annual dividend to $1.16 per share effective immediately, and that it has approved the renewal of a normal course issuer bid (“NCIB”) to repurchase up to $300 million of Rogers shares on the open market during the next twelve months. • Rogers’ founder, President and Chief Executive Officer Edward S. “Ted” Rogers, passed away on December 2, 2008. Alan Horn, Chairman of the Board of Rogers Communications Inc., was appointed by the Board to serve as acting Chief Executive Officer as the Board performs a search, considering internal and external candidates, for a permanent CEO. “In December 2008, we mourned the passing of the Company’s founder and Chief Executive Officer, Ted Rogers,” said Alan Horn, Chairman and acting Chief Executive Officer of Rogers Communications Inc. "Ted Rogers was one of a kind who built this company from one FM radio station nearly 50 years ago into what is today Canada's largest wireless, cable and media company. His absence has been felt deeply during this difficult time by everyone at Rogers and he will be sadly missed, but never forgotten." “Generating nine percent top line growth in the face of the increasingly challenging economic backdrop is a respectable performance for Rogers,” continued Alan Horn. “Our Wireless and Cable businesses continue to generate good subscriber growth, which speaks to the quality and utility of our products. Our operating results also reflect the large but successful investment our Wireless business again made this quarter in activating a very significant number of smartphone customers who will in turn provide higher than average revenue per customer and lower churn in subsequent periods.” Horn concluded by saying “The increased dividend and renewal of our share buyback program for 2009, which were both announced today, combine to provide for a balanced and tax efficient allocation of a portion of the free cash flow we expect to generate this year and underline our Board and management’s continued confidence in the strategic position of the Company." This earnings release should be read in conjunction with our 2007 Annual MD&A and our 2007 Annual Audited Consolidated Financial Statements and Notes thereto, as well as our 2008 quarterly interim financial and other recent securities filings available on SEDAR at www.sedar.com. As this earnings release includes forward-looking statements and assumptions, readers should carefully review the sections of this release entitled “Caution Regarding Forward-Looking Statements, Risks and Assumptions”. In this earnings release, the terms “we”, “us”, “our”, “Rogers” and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: • “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Solutions Inc. (“Fido”); • “Cable”, which refers to our wholly-owned cable television subsidiaries, including Rogers Cable Communications Inc. (“RCCI”) and its subsidiary, Rogers Cable Partnership; and • “Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 52 radio stations, the Citytv television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including The Biography Channel Canada, G4TechTV and Outdoor Life Network; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club (“Blue Jays”) and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. Rogers Communications Inc. 3 Fourth Quarter 2008 Earnings Press Release Substantially all of our operations are in Canada. “RCI” refers to the legal entity Rogers Communications Inc., excluding our subsidiaries. Throughout this earnings release, percentage changes are calculated using numbers rounded to which they appear. Rogers Communications Inc. 4 Fourth Quarter 2008 Earnings Press Release SUMMARIZED CONSOLIDATED FINANCIAL RESULTS (Unaudited) Three months ended December 31, Twelve months ended December 31, (In millions of dollars, except per share amounts) 2008 2007 % Chg 2008 2007 % Chg Operating revenue Wireless $ 1,655 $ 1,466 13 $ 6,335 $ 5,503 15 Cable Cable Operations 741 680 9 2,878 2,603 11 RBS 132 140 (6 ) 526 571 (8 ) Rogers Retail 117 105 11 417 393 6 Corporate items and eliminations (5 ) (2 ) 150 (12 ) (9 ) 33 985 923 7 3,809 3,558 7 Media 394 364 8 1,496 1,317 14 Corporate items and eliminations (93 ) (66 ) 41 (305 ) (255 ) 20 Total 2,941 2,687 9 11,335 10,123 12 Adjusted operating profit (loss)(1) Wireless 639 658 (3 ) 2,806 2,589 8 Cable Cable Operations 298 260 15 1,171 1,008 16 RBS 14 8 75 59 12 n/m Rogers Retail 1 (3 ) n/m 3 (4 ) n/m 313 265 18 1,233 1,016 21 Media 46 63 (27 ) 142 176 (19 ) Corporate items and eliminations (30 ) (29 ) 3 (121 ) (78 ) 55 Adjusted operating profit(1) 968 957 1 4,060 3,703 10 Stock option plan amendment(2) - - n/m - (452 ) n/m Stock-based compensation recovery (expense)(2) (25 ) (4 ) n/m 100 (62 ) n/m Integration and restructuring expenses(3) (41 ) (17 ) 141 (51 ) (38 ) 34 Contract renegotiation fee(4) - (52 ) n/m - (52 ) n/m Adjustment for CRTC Part II fees decision(5) - - n/m (31 ) - n/m Operating profit(1) 902 884 2 4,078 3,099 32 Other income and expense, net(6) 1,040 630 65 3,076 2,462 25 Net income (loss) $ (138 ) $ 254 n/m $ 1,002 $ 637 57 Net income (loss) per share: Basic $ (0.22 ) $ 0.40 n/m $ 1.57 $ 1.00 57 Diluted (0.22 ) 0.40 n/m 1.57 0.99 59 As adjusted:(1) Net income $ 164 $ 302 (46 ) $ 1,260 $ 1,066 18 Net income per share: Basic $ 0.26 $ 0.47 (45 ) $ 1.98 $ 1.67 19 Diluted 0.26 0.47 (45 ) 1.98 1.66 19 Additions to property, plant and equipment ("PP&E")(1) Wireless $ 310 $ 252 23 $ 929 $ 822 13 Cable Cable Operations 336 246 37 829 710 17 RBS 11 25 (56 ) 36 83 (57 ) Rogers Retail 9 9 - 21 21 - 356 280 27 886 814 9 Media 32 32 - 81 77 5 Corporate 85 60 42 125 83 51 Total $ 783 $ 624 25 $ 2,021 $ 1,796 13 (1) As defined. See the sections entitled “Supplementary Information” and “Key Performance Indicators and Non-GAAP Measures”. (2) See the section entitled “Stock-based Compensation”. (3) Costs incurred relate to severances resulting from the restructuring of our employee base to improve our cost structure in light of the declining economic conditions, the integration of Call-Net Enterprises Inc. (“Call-Net”), Futureway Communications Inc. (“Futureway”) and Aurora Cable TV Limited (“Aurora Cable”), the restructuring of Rogers Business Solutions (“RBS”), and the closure of certain Rogers Retail stores. (4) One-time charge resulting from the renegotiation of an Internet-related services agreement. (5) Relates to an adjustment for CRTC Part II fees related to prior periods. (6) See the section entitled “Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period”. Rogers Communications Inc. 5 Fourth Quarter 2008 Earnings Press Release For discussions of the results of operations of each of these segments, refer to the respective segment sections of this earnings release. Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period The items listed below represent the consolidated income and expense amounts that are required to reconcile net income as defined under Canadian GAAP to the non-GAAP measures operating profit and adjusted operating profit for the period.
